Case 1:16-cv-00272-MAC-ZJH Document 199 Filed 12/04/18 Page 1 of 1 PageID #: 1921



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

   RALPH LYNN FERGUSON JR,

                  Plaintiff,
   vs.                                                             No.1:16-CV-00272-MAC

   ERIC MARCINE DUNN, ET AL.,

                  Defendants.


                                               ORDER
          This case is assigned to the Honorable Marcia A. Crone, United States District Court Judge,

  and referred to the undersigned for pretrial management. Pending before the court is Defendant

  Eric Dunn’s (Dunn) “Motion for Summary Judgment.” Doc. No. 184.

          On November 2, 2018, Plaintiff Ralph Ferguson, Jr. (Ferguson) filed “Plaintiff’s Response

  to Defendant Dunn’s Motion for Summary Judgment.” Doc. No. 198. Dunn has not yet filed a

  reply to the response.

          It is, therefore, ORDERED that Dunn file a reply to “Plaintiff’s Response to Defendant

  Dunn’s Motion for Summary Judgment” within seven (7) days of the date of this Order.


         SIGNED this 4th day of December, 2018.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge
